DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on April 13, 2022.
Claims 2-4, 6, and 15-20 are cancelled.
Claims 1, 5, and 7-14 are pending.
Claims 1, 5, and 7-14 are examined.
This Office Action is given Paper No. 20220604 for references purposes only.

Claim Objection
Claim 1 recites “(b) accesses the deal defining system to wherein the particular drummer can select any of the plurality of deals.” Examiner assumes that Applicant intended “(b) accesses the deal defining system, wherein the particular drummer can select any of the plurality of deals.” Appropriate correction is required.
Claim 1 recites “at least one or more drummer.” Examiner assumes that Applicant intended “at least one or more drummers.”
Examiner notes that claim 1 recites “wherein the drummer device (a) is associated with the single particular drummer account.” This phrase is redundant because it was previously recited in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the drummer device accesses the associated drummer account over a network.” This phrase is vague and indefinite because it is unclear whether “a network” refers to “the network” previously recited, or to “a second network.” For purposes of applying the prior art only, Examiner will interpret as “the network.”
Claim 1 recites “the unique IDs.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "unique IDs" or to "the unique ID." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “unique IDs.”
Claim 1 recites “a particular buyer device.” This phrase is vague and indefinite because it is unclear whether this refers to “the particular distributed buyer device” previously recited, or to “a new buyer device.” For purposes of applying the prior art only, Examiner will interpret as “the particular distributed buyer device.”
Claim 1 recites “the settlement engine including a processor, memory and a program.” This phrase is vague and indefinite because it is unclear whether this refers to “the processor”, “the memory”, and “the program” previously recited, or to “a new processor”, “a new memory”, and “a new program.” For purposes of applying the prior art only, Examiner will interpret as the latter. 
Claim 1 recites “a buyer has utilized a unique ID.” This phrase is vague and indefinite because it is unclear whether this refers to “the unique ID” previously recited, or to “a new unique ID.” For purposes of applying the prior art only, Examiner will interpret as “the unique ID.” 
Claim 1 recites “the particular drummer associated with the unique ID.” This phrase is vague and indefinite because it is unclear whether “the particular drummer” refers to the drummer device, the drummer account, or the drummer entity. For purposes of applying the prior art only, Examiner will interpret as the drummer entity. 
Claim 5 recites “an interface.” This phrase is vague and indefinite because it is unclear whether this refers to “the interface” previously recited, or to “a new interface.” For purposes of applying the prior art only, Examiner will interpret as “a new interface.” 
Claims 7 and 13-14 recite “the benefit defining engine.” There is lack of antecedent basis for this term. Specifically, does this refer to “a benefit defining engine” or to “the deal defining system.” For purposes of applying the prior art only, Examiner will interpret as the latter. 
Claim 11 recites “a buyer device.” This phrase is vague and indefinite because it is unclear whether this refers “the particular distributed buyer device” previously recited, or to “a new buyer device.” For purposes of applying the prior art only, Examiner will interpret as the latter.
Claim 13 recites “the control engine” and “the monitoring engine.” There is lack of antecedent basis for both of these terms. Specifically, does this refer to “a control engine” and “a monitoring engine”, or to “the deal defining system.” For purposes of applying the prior art only, Examiner will interpret as the former.

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach a unique ID that identifies the particular drummer associated with the distributed device being used to offer a deal, and also identifies at least one other drummer associated with the particular drummer. 
Please see updated rejection above. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Clopp (US 2009/0259547) discloses affiliate and cross promotion systems. 
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
Exemplary (see [0029]);
Benefit (see [0033]);
Conversion hook (see [0034]);
Conversion service (see [0035]).
The examined claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claim 12 which recites “to enable”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
Examiner notes the “configured to” language in claim 7. 
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
enable “1 a : to provide with the means or opportunity… b : to make possible, practical or easy.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield MA, 1986.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.